Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


William Louis Walton, Appellant                       Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 40741-
No. 06-12-00205-CR          v.                        B). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
State of Texas, Appellee                              Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, William Louis Walton, pay all costs of this appeal.




                                                      RENDERED JUNE 20, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk